DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. 17/301,342 filed on 03/31/2021. Claims 1-7 are pending. 

Priority
Application claims the benefit of JP2020-068053 filed 04/06/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over OGASAWARA et al. (US 20090139826 A1) (hereinafter “OGASAWARA”) in view of Biles et al. (US 20080296115 A1) (hereinafter “Biles”).
Regarding claim 1, OGASAWARA discloses an oil feed structure (fig. 9-11) comprising: 
a hydraulic clutch (e.g. 124) including a plurality of friction plates adjacent to each other (e.g. 132, 133, see para 72), 
a piston (e.g. 135, see para 69) capable of pressing the friction plates, 
a hydraulic pressure introduction passage (see the annotated fig. A below) to which clutch operating hydraulic pressure is introduced, the clutch operating hydraulic pressure being applied to the piston to switch between a clutch disengaged state and a clutch engaged state, and 
a lubricating oil introduction passage (see the annotated fig. A below) to which lubricating oil is introduced, the lubricating oil being used to lubricate the friction plates (see para 71; see also FIG. 10 illustrating a pathway for fluid to enter the clutch pack via this route);
 a power transmitting shaft coupled (e.g. 106, see para 62) to the hydraulic clutch; 
wherein: the power transmitting shaft includes 
a hydraulic pressure inlet (e.g. 237, see fig. 11) to which the clutch operating hydraulic pressure is applied, 
a lubricating oil inlet (e.g. has no character numeral, e.g. the inlets connects to 140, see fig. 11) to which the lubricating oil is supplied, 
an internal oil passage (axial slot through center of shaft 106 forming, e.g. 140, 154) which is divided by a wall including a hydraulic pressure oil passage (e.g. 154) and a lubricating oil passage (e.g. 140) and extending in an axial direction of the power transmitting shaft (e.g. 106), 
the hydraulic pressure oil passage (154) communicating with the hydraulic pressure inlet (237), the lubricating oil passage (140) communicating with the lubricating oil inlet (140 or inlet connected to 140), 
a hydraulic pressure hole (see the annotated fig. A) extending outward in a radial direction of the power transmitting shaft  (106) from the hydraulic pressure oil passage (154) and communicating with the hydraulic pressure introduction passage, and 
a clutch lubrication hole (see the annotated fig. A ) extending outward in the radial direction of the power transmitting shaft from the lubricating oil passage (140)and communicating with the lubricating oil introduction passage.
However, OGASAWARA fails to disclose the internal oil passage is a (singular) passage and a valve element inserted into the power transmitting shaft; and a spring configured to bias the valve element, the valve element is inserted into the internal oil passage so as to be movable in the axial direction and separates the hydraulic pressure oil passage from the lubricating oil passage; Page 14 - APPLICATION; Docket No. AC021308the valve element includes a pressure receiving surface and a port, the pressure receiving surface facing in the axial direction and being configured to receive hydraulic pressure of the hydraulic pressure oil passage, the port being communicable with the clutch lubrication hole; the spring biases the valve element toward the hydraulic pressure oil passage against the hydraulic pressure received by the pressure receiving surface; and  when the clutch operating hydraulic pressure changes, the valve element moves in the axial direction to change an opening degree of communication between the port and the clutch lubrication hole. 
Biles teaches a clutch (fig. 1-3) wherein a valve element (e.g. 161) inserted into the power transmitting shaft (102); and 
a spring (166) configured to bias the valve element, 
the valve element is inserted into the internal oil passage (108) so as to be movable in the axial direction and separates the hydraulic pressure oil passage (right side of 160) from the lubricating oil  passage (left side of 160); 
Page 14 - APPLICATION; Docket No. AC021308the valve element includes a pressure receiving surface (159) and a port (170), the pressure receiving surface facing in the axial direction and being configured to receive hydraulic pressure of the hydraulic pressure oil passage, the port being communicable with the clutch lubrication hole (112);
the spring biases the valve element toward the hydraulic pressure oil passage against the hydraulic pressure received by the pressure receiving surface; and
 when the clutch operating hydraulic pressure changes, the valve element moves in the axial direction to change an opening degree of communication between the port and the clutch lubrication hole (112) (see fig. 1-3) in order to increase efficiency of torque transfer with a compact and cost effective design and also prevent the chamber from being pressurized during a predetermined range of system pressure. (see abstract and col. 1, line 64- end).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify OGASAWARA by adding the same valve disclosed by Biles between the hydraulic pressure oil passage and the lubricating oil passage as taught by Biles in order to increase efficiency of torque transfer with a compact and cost effective design and also prevent the chamber from being pressurized during a predetermined range of system pressure, e.g., to isolate pressure spikes from the clutch piston. 
As modified, the internal oil passage would be a single passage with a valve element diving that passage rather than a wall. 

    PNG
    media_image1.png
    761
    978
    media_image1.png
    Greyscale

                               Fig. A: Annotated fig. 10 of OGASAWARA
Regarding claim 2, OGASAWARA as modified by Biles according to claim 1 teaches the oil feed structure according to claim 1, wherein in the clutch disengaged state, the valve element is arranged at such a position that the opening degree becomes minimum (e.g. see Biles, fig. 1 and para 26). Those skilled in the art would understand that when the clutch were disengaged, the pressure pushing on the ball of the valve would be minimal and therefore the opening degree would be minimal.
Regarding claim 4, OGASAWARA/ Biles teaches the oil feed structure according to claim 1, OGASAWARA further discloses wherein the hydraulic clutch further includes: 
a piston chamber (e.g. 137) as a closed space which communicates with the hydraulic pressure introduction passage and to which hydraulic pressure is applied, the hydraulic pressure making the piston press the friction plates (132, 133); and 
a canceler chamber (139) as a closed space which communicates with the lubricating oil introduction passage and is arranged at an opposite side of the piston chamber across the piston in the axial direction.
Regarding claim 5, OGASAWARA/ Biles teaches the oil feed structure according to claim 1, OGASAWARA further discloses wherein: the power transmitting shaft (e.g. 106) is an input shaft of a gear transmission, the gear transmission including the input shaft, an output shaft (107), and a transmission gear (e.g. G1-6) configured to transmit power from the input shaft to the output shaft; and 
Page 15 - APPLICATION; Docket No. AC021308the input shaft includes a gear lubrication hole (has no character numeral, but many shown left half of 106 of fig. 9) which extends outward in a radial direction of the input shaft (106) from the lubricating oil passage and through which the lubricating oil is supplied to the transmission gear.
Regarding claim 6, OGASAWARA as modified to include the valve structure of Biles according to the rejection of claim 1 teaches the oil feed structure according to claim 1, Biles further teaches comprising a stopper (e.g. 160, 158) configured to restrict movement of the valve element (e.g. 50), moved by the spring (58), toward the hydraulic pressure oil passage, wherein: the spring, the valve element, and the stopper are lined up in this order in a direction from the lubricating oil passage toward the hydraulic pressure oil passage; and when the clutch operating hydraulic pressure is applied to hydraulic pressure oil passage to act on the pressure receiving surface, the valve element moves against the spring so as to be away from the stopper.
Regarding claim 7, OGASAWARA/ Biles teaches the oil feed structure according to claim 5, OGASAWARA further discloses wherein the hydraulic pressure inlet (237) is formed at one axial end surface of the input shaft (106). (see fig. 10, the partition members (e.g. 153) and clutch cover (e.g. 92a) are fixedly connected with input shaft as best understood. 

Allowable Subject Matter
Claim 3 is objected to as been dependent upon a rejection base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art does not disclose or render wherein: the clutch engaged state includes a clutch completely-engaged state and a clutch half- engaged state; and the valve element and the spring are configured such that the opening degree in the clutch half-engaged state is larger than the opening degree in the clutch completely-engaged state; in combination with the other elements required by the claim.
The closest combination is OGASAWARA as modified to include the valve of Biles. However, with this combination, the valve will open to a greater degree the higher the pressure in the apply chamber is. In other words, when the clutch is at a fully engaged state, requiring a highest amount of pressure, the valve will amount more than when the clutch is in a half-engaged state. Modifying this valve in any other manner that would reverse the functionality would defeat the purpose of incorporating this valve into this location based on Biles.

Remarks and Response
Applicant's arguments filed July 06, 2022 have been fully considered but they are not persuasive per the reasons set forth below. 

Response to Arguments
Regarding claim 1, applicant argues “In contrast, the cited reference Biles merely describes a compression spring 166 that biases a relief valve 161 inside a lubrication shut off valve spool 156 that separates the activation oil from the lubrication oil and shifts between two positions due to the force acting on each end of the spool from lubrication oil pressure and clutch activation oil pressure (see FIG. 1 and Pars. [0002], [0013], and [0020]-[0024] of Biles). In Biles, both ends of the spring 166 are supported by the spool 156, and the spring 166 does not bias the spool 156 toward a hydraulic oil passage. Thus, unlike the claimed configuration of claim 1, the relief valve 161 is required to prevent the spool 156 from sliding due to a pressure spike on the hydraulic fluid side since the spool 156 is not biased by the spring 166.”. This is not persuasive as the valve used in this rejection is 161 not 156. The valve 161 includes a bail 164 that is urged by the compression spring 166 to close or open against seat 168. (see para 21).  As a result, the spring 166 biases 164 toward the hydraulic pressure oil passage against the hydraulic pressure received by the pressure receiving surface (159). As such the examiner respectfully disagrees.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.P/Examiner, Art Unit 3655

/STACEY A FLUHART/Primary Examiner, Art Unit 3659